Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General, Counsel for the United States:
1. That the merchandise covered by the present appeal for reappraisement consists of hardboard manufactured in France and exported to the United States by the Societe Erancaise pour le Commerce Exterieur de Panneaux (EXPANO) *361and is described on the invoices as Isogil hardboard D-3 or D-6 and Isorel hardboard D-3 or D-5;
2. That at the time of exportation of such merchandise, its export value within the meaning of Section 402a(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (c) of that Act;
3. That foreign value as defined in Section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value for appraisement of this merchandise, and that such value is in the case of Isogil D-3, 3.70 nouveau francs per square meter, less 31%, less 1%, less 1%%, less 20% TVA tax, packed.
4. That as to all other merchandise covered by the invoices pertaining to these appeals for appraisement, Plaintiff hereby abandons its appeal; and that these appeals for reappraisement are deemed submitted upon the foregoing stipulations.
Upon the agreed facts, I find foreign value, as that value is defined in section 402a(c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the merchandise covered by this appeal for reappraisement and that such value was, in the case of Isogil D-3, 3.70 nouveau francs per square meter, less 31 per centum, less 1 per centum, less iy2 per centum, less 20 per centum TVA tax, packed.
As to all other merchandise covered by this appeal, all claims are dismissed.
Judgment will be entered accordingly.